17 N.J. 212 (1954)
111 A.2d 64
IN THE MATTER OF J. RICHARD KAFES, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued December 20, 1954.
Decided December 20, 1954.
For the order Mr. Ralph W. Mason appeared.
For the respondent there was no appearance.
PER CURIAM.
The respondent was convicted and sentenced in the United States District Court for the District of New Jersey on an indictment in seven counts charging willful evasion of income taxes for the years 1946 to 1950 *213 inclusive, and willful failure to make income tax returns for the years 1949 and 1950.
Following his conviction this court, on June 15, 1953, suspended the respondent pending the outcome of an appeal. On August 6, 1954 the United States Court of Appeals for the Third Circuit affirmed the conviction and thereafter, on November 22, 1954, the Supreme Court of the United States denied his application for a writ of certiorari. United States v. Kayes, 214 F.2d 887; 348 U.S. 887, 75 S.Ct. 207.
The order of the court is that the name of the respondent be stricken from the roll of attorneys.
For disbarment  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.